 50DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDSheetMetalWorkers'InternationalAssociation,Local No.18, and Sheet MetalWorkers'Inter-nationalAssociation,AFL-CIOandRohdeBrothers,Inc. Case 30-CB-2544March 30, 1990DECISION AND ORDERBY MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn September 30, 1988, Administrative LawJudge Hutton S. Brandon issued the attached deci-sion.The Respondents filed exceptions and sup-porting briefs, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified. 21.Substitute the following for paragraph 1(b) re-garding Local 18."(b) Coercing or restraining Peter Landgraf andJohn Murphy in the exercise of the rights guaran-teed them by Section 7 of the Act by charging,trying, and fining them because of their postresig-nation conduct in working for Rohde Brothers,Inc. or any other employer with whom Respond-ent Local No. 18 has a labor dispute."2.Substitute the following for paragraphs 2(b)and (c) regarding Local 18."(b) Rescind the fines leviedagainstPeter Land-graf and John Murphy because of their postresigna-tion work for Rohde Brothers, Inc. or any employ-erwith whom Local No. 18 has a dispute andrefund to them any moneys they may have paid asa result of those fines with interest."(c) Remove all records of the internal charges,trials,and fines of Peter Landgraf and JohnMurphy, and notify each of them in writing thatthis has been done."3.Substitute the attached Appendix B for that ofthe administrative law judge.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,Sheet Metal Workers'International As-sociation, Local No. 18, and Sheet Metal Workers'International Association,AFL-CIO,their officers,agents,and representatives,shall take the action setforth in the Order as modified.iThe Respondent Local has excepted to some of the judge's credibil-ity findings.The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are incorrect.Stand-ard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951).We have carefully examined the record and find no basis for re-versing the findings.We note that the judge misstated the final sentence of the Internation-al's revised constitution,art 16,Membership,sec 13, on p. 3 of his deci-sion.The sentence should read:"No resignation shall be accepted if of-fered in anticipation of charges being preferred against him, during thependancy[sic] of any such charges or,in Canada, during a strike or lock-out " This error does not affect our decision herein.aWe do not agree with the judge's recommended Order regarding theRespondent Local insofar as it includes any other similarly situated em-ployee-members.SeeLaborers Local 426 (Building Contractors),280NLRB 610 fn 2 (1986);Longshoremen ILA Local 851 (West Gulf Mar,-time),194 NLRB 1027 (1972) Here, as acknowledged by the judge, therecord does not reveal that any employee-member, other than Landgrafand Murphy, had attempted to resign membership during the strike andhad fines levied against them by Respondent Local. The judge's relianceonTelephone Traffic Union Local 212 (New York Telephone),278 NLRB998, 1000(1986), is therefore misplaced,because there the General Coun-sel had shown the existence of other unnamed individuals similarly situat-ed to the named individuals who submitted letters of resignation andwere unlawfully fined.We further note that the complaint failed to allegethe existence of such similarly situated individuals. See CasehandlingManual(Part One) Unfair Labor Practice,Sec. 10266.2.We shall modifythe recommended Order accordinglyAPPENDIX BNOTICE To EMPLOYEESAND MEMBERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTmaintainor enforce article 16,section 13, of the constitution and ritual to theextent that it imposes restrictionson resignationfrom membership by the followinglanguage:Any member in good standing who had paidall dues and financial obligations may sever hisconnection by writtenresignationmailed tothe financial secretary-treasurer of the localunion with which he is affiliated by certifiedor registeredmail.Resignationshall be effec-tive upon receipt of notification in the mannerprescribed herein. No resignation shall be ac-cepted if offered in anticipation of chargesbeing preferredagainst him,during the pen-dancy [sic] of any such charges or during astrike or lockout.WE WILL NOTrestrainor coerce Peter Landgrafor John Murphy in the exercise of the rights guar-anteed them by Section 7 of the Act, by charging,trying, and fining them because of their postresig-nation conduct in working for Rohde Brothers,298 NLRB No. 11 SHEET METAL WORKERS LOCAL 18 (ROHDE BROS.)51Inc. or any other employer with whom the Unionhas a labor dispute.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL remove from governing documents thelanguagein article 16, section 13, of the constitu-tion and ritual noted above which restricts resigna-tions from membership.WE WILL rescind the fines levied against PeterLandgraf and John Murphy because of their pos-tresignation work for Rohde Brothers, Inc. or anyother employer with whom the Unionhas a dis-pute and refund to them any moneys they mayhave paid as a result of such fines with interest.WE WILL remove all records of the internalcharges, trials, and fines of Peter Landgraf andJohn Murphy for performing postresignation workforRohde Brothers, Inc. or any other employerwith whom the Union has a dispute, and WE WILLnotify them in writing that this has been done andthat these records will not be used against them inthe future.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, the Company, andthe Local,2 I make the followingFINDINGS OF FACTI.JURISDICTIONThe Company is a corporation with an office andplace of business in Plymouth, Wisconsin, where it hasbeen in the business of mechanical and electrical con-struction and maintenance. During the calendar year pre-ceding issuance of the complaint the Company purchasedand received goods valued in excess of $50,000 at itsPlymouth facility directly from points located outsidethe State of Wisconsin. On these facts the complaint, asamended, alleges, Respondents in their respective an-swers admit, and I find, that the Company is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.The complaint furtheralleges,Respondents furtheradmit,and I also find that Respondents are labor organi-zations within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESHEET METAL WORKERS' INTERNA-TIONAL ASSOCIATION, LOCAL No. 18Stephen J. Sweet, Esq.,for the General Counsel.Matthew R. Robins, Esq. (Previant, Goldberg,Uelmen,GrathMiller & Brueggemen, S.C.),of Milwaukee, Wis-consin, for Respondent Local No. 18.James K. Pease Jr., Esq. (Melli,Walker, Pease & Ruhly,S.C.),of Madison, Wisconsin, for the Charging Party.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Milwaukee, Wisconsin, on August2, 1988. The charge was filed by Rohde Brothers, Inc.(Rohde or the Company), on August 19, 1986.1 The ini-tialcomplaint was issued on October 10, 1986, and anamended complaint issued January 27, 1988. The com-plaint as further amended at the hearing alleges thatSheetMetalWorkers' International Association, LocalNo. 18 (the Local), and Sheet Metal Workers'Interna-tionalAssociation,AFL-CIO (the International andjointlyRespondents), violated Section 8(b)(1)(A) of theNational LaborRelationsAct (the Act). The issues pre-sentedarewhetherRespondentsviolatedSection8(b)(1)(A) of the Act by (a) preferring internal unioncharges against and imposing fines upon Rohde employ-ees Peter Landgraf and John Murphy for conduct occur-ring after these employees had allegedly effectively re-signed membership in Respondents,and by (b)maintain-ing constitutional restrictions on employee resignationsfrom membership.A. The Alleged UnlawfulRestrictions on ResignationThe amended complaint alleged and Respondents bytheir answers admitted,that Respondents maintained andenforced at all relevant times and untilAugust 26 the fol-lowing provision in the "Constitution and Ritual" of theInternational:Article 16, Membership,Section BAny member in good standing who has paid all duesand financial obligations maysever his connectionsby written resignation mailed to the financial secre-tary-treasurer of the local Union with which he isaffiliated by certified or registered mail. Resigna-tions shall be effective upon receipt of notificationin the manner prescribed herein.No resignation shallbe acceptedif offeredin anticipation of charges beingpreferred against him during the pendancy[sic] of anysuch charges or during a strike or lockout.[Emphasissupplied in the complaint as amended.]Itwas also admitted by Respondents that the forego-ing consitutional provision was modified so that afterAugust 26 it read as follows:Any member in good standing who has paid all duesand financial obligationsmay sever his connectionsby written resignation mailed to the financial secre-tary-treasurer of the local union with which he isaffiliated by certified or registered mail. Resigna-tions shall be effective upon receipt of notificationin the manner prescribed herein.No resignation shallbe acceptedif offeredin anticipation of charges being2The International was unrepresented at the hearing and filed no briefaAll dates are in 1986 unless otherwise indicatedin this matter. 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreferredagainst him, during the pendancy[sic] of anysuch charges or during a strike or lockout.[Emphasissupplied in the complaint as amended.]taining thefirstsentence in article 16, section 13, theInternationaland the Localviolated Section8(b)(1)(A)of the Act asalleged.B. Arguments and ConclusionsIt is the General Counsel's position that the italicizedportions of the International constitution and ritual asquoted above in both original and modified forms consti-tute restraint and coercion of employee-members in vio-lation ofSection 8(b)(1)(A) of the Act, inasmuch as theyimpose restrictions on a member's right to resign. In sup-port of this position the General Counsel relies uponPat-ternMakers League v. NLRB,473 U.S. 95 (1985),AutoWorkers Local 73 (McDonnell Douglas),282 NLRB 466(1986),Machinists Local 1414 (Neufeld Porsche Audi), 270NLRB 1330 (1984), and, particularlySheetMetal Work-ers Local 73 (Safe Air),274 NLRB 374 (1985), enfd. 840F.2d 502 (7th Cir.1988),andSheet Metal Workers' Local16 (Salem Heating),274 NLRB 41 (1985), involving thesameconstitutionalprovision herein beforemodifica-tion.3Local 18's brief did not address the legality of the un-derlined sentences in the Union's constitutional provi-sions.InNeufeld Porsche Audi,supra at 1333, the Board veryclearly held that "any restrictions placed by a union onitsmembers right to resign. . .are unlawful." InSafeAir,supra, it applied this holding to find the third sen-tence of article 16, section 13, set out above in its un-modified form was an unlawful restriction and ordered itexpunged. As already noted the Board's Order was en-forced in February 1988 by the Seventh Circuit Court ofAppeals. It must therefore be concluded that the Local'smaintenance of the third sentence of article 16, section13, at the relevanttimesbefore modification of that pro-vision violated Section 8(b)(1)(A) as alleged.4Itmust further be concluded that the first sentence inarticle 16, section 13, in both its original and modifiedform is also unlawful because to the extent it requires thepayment of all dues and financial obligations prior to res-ignation as a condition therefor, it too imposes a restric-tion on resignation.5Such a restriction was among thosefound unlawful and overly broad in a constitutional pro-vision considered by the Board inOperating EngineersLocal 12 (Associated Engineers),282 NLRB 1337 (1987). Ifind in agreement with the General Counsel, that main-3 Because the enforced Order inSafe Air,supra,requiring expunge-ment of the third sentence of the provision applied to the Internationalhere, the General Counsel at hearing withdrew the complaint allegationdirected at the International for maintaining the third sentence in the con-stitutional provision prior to modification.4It is established that even maintenance of restrictions on resignationin governing documents restrains and coerces employee-members fromexercising their Sec.7 rights and violates Sec. 8(b)(1)(A) of the Act. En-gmeers & Scientists Guild (Lockheed-California),268 NLRB 311 (1983).5 It does not appear thatinSafe Air,supra, which was decided on stip-ulated facts,the parties argued or the Board considered whether the firstsentence of art 16, sec.13,was unlawful.However, while addressingonly the thirdsentenceof that constitutional provision the Board heldthatallthe restrictions on resignation found in art 16, sec 13, were un-lawful and invalidin Salem Heating,supra.Also inMcDonnell Douglas,supra, financial good-standing requirements similar to those in the firstsentence of art. 16, sec 13, herein was included in the unlawful restnc-tions ordered expungedC. The Alleged Unlawful Charges and FinesA union does not violatethe Act bydisciplining itsmembers for crossing picket lines prior to the time theyresign their membership.Newspaper Guild Local 3 (NewYork Times),272 NLRB 338 (1984);McDonnell Douglas,supra.It is upon this principle that the Union relies in itsdefense to the complaintallegations regardingcoerciveand unlawful charges and fines brought against and im-posed upon Peter Landgraf and John Murphy growingout of their working for the Company with which theLocal admittedly had a labor dispute at all relevanttimes.The facts follow.1.Peter LandgrafA labor dispute between the Local and the Companyarose about July 1985. At all relevant times thereafterthe Union struck the Company and engaged in picketing.Landgraf, a member of the Local and an employee ofthe Company, participated in the strike. As the strikewore on Landgraf's economic situation deteriorated de-spite his efforts at interim employment. As a result Land-graf decided to return to work for the Companyand tes-tified herein that he telephoned Jerry Voechting, busi-ness representative of the Local, on the evening of De-cember 17, 1985, to advise him of this decision. Landgraftestified he was unable to reach Voechting at his homewhere Voechting conductedunion businessand wherehe maintained a business phone listed under the name ofthe Local. However, Landgraf did leave a message onVoechting's machine attached to the phone requestingthat Voechting return his call. Later in the same eveningnot having heard further from Voechting, Landgrafagain telephoned Voechting. Again he was unable toreach Voechting, and this time left a second message onVoechting's answering machine saying that he could notwait and advising Voechting that he was quitting theUnion and going back to work for the Company. It isundisputed that Landgraf returned to work the followingday, December 18, 1985. Later in the same day Landgrafat the suggestion of his father,a management representa-tive of the Company and a former member of the Local,executed a letter of resignation from the Union andmailed it.Voechting testified that he returned to his home in thelate evening of December 17, 1985, and did not reviewmessages on his answering machine until the next morn-ing.While he conceded that he receivedtwo messagesfrom Landgraf he testified the second message only saidLandgrafwas returningtowork at the Company withno reference to quitting the Union. Voechting furthertestified that he telephoned Landgrar's wife the morningof December 18 and was told that Landgraf had re-turned to work at the Company that day.Voechting admittedly prepared and filed internalcharges against Landgraf on December 19, 1985. Follow-ing internal union procedures Landgraf on March 10,1986,was fined $2500 for breech of article 17, section SHEET METAL WORKERS LOCAL18 (ROHDE BROS.)531(g) of the constitution and ritual which listed as an of-fense against the Union "accepting employment in anyshop or on any job where a strike or lockout" existed.2. John MurphyMurphy had been a member of Local 18 since 1966.However, he was not employed by the Company at thetime the labor dispute with Local 18 began. In May 1986he was employed on a job to which he had been referredby Local 18 when on May 27 he received a job offerfrom the Company which he had applied for somewhatearlier.Murphy testified he decided to finish out theworkweek at the place where he was then employedbefore goingtowork for Rohde. Murphy further testi-fied that on May 30 he telephoned Voechting and,unable to reach Voechting personally,left a message onVoechting's answering machinesaying he "was quittingthe union."He then began work at the Company onJune 1.Voechting testified that helearnedofMurphy's em-ployment by the Company through another individualaround June 2. On June 5 Voechting filed internal unioncharges againstMurphy alleging that he violated article17, section 1(g) of the Constitution and Ritual. It was notuntilJuly 28 that Murphy puthis resignationinwriting.On August 13, he was found guilty of the chargesclaimed by Voechting and finned $2500.3.Arguments and conclusionsThe General Counsel and the Company argue thatboth Landgraf and Murphy effectively resigned theirunion memberships prior to their returning to work forthe Company. Accordingly, they contend that the finesimposed by the Local amounted to unlawful postresigna-tion fines rather thanfinesfor conduct occurring prior toresignationwhich are lawful underNLRB v. Allis-ChalmersMfg.Co., 388 U.S. 175, 181 (1968).Whilenoting thatthe constitutional provision, discussed above,required the resignation in writing, and although appar-ently conceding that such provision is not "facially in-valid," the General Counselassertsthat enforcement ofthe provision under the circumstances of this case violat-ed Section 8(b)(1)(A) because it became more than a"ministerial, procedural" requirement. In taking this posi-tion the General Counsel recognized that an 8(b)(1)(A)violation on this point was not specifically alleged, butargued that the matter was fully, litigated and should bedecided. Moreover, even assuming the validity of the "inwriting" requirement, the General Counsel and Compa-ny argued that in view of the unlawful restrictions extantin article 16, section 13, at the time, even a written resig-nation would not have, been, given effect and submissionof a written resignation would have been an act of futili-ty.The Company further argues that there was also nonotice to either Landgraf or Murphy that Local 18 re-quired resignationsto be in writing. Finally, both theGeneral Counsel and Company contend that under thecircumstances of thiscasethe actions of Landgraf andMurphy in leaving their oral resignations on Voechting'smessage recording system was effective notice of theirresignations.The Local in its brief argues neither Landgraf orMurphy submitted valid oral resignations because on itsview of the facts neither Landgraf nor Murphy specifi-cally conveyed to the Union their intent to resign priorto their going to work for the Company and at the timechargeswere filed against them.Moreover,in thisregard,the Local argues that in any event Voechting didnot have any authority to receive the resignations sincehe was not an officer of the Local.Finally,the Localcontends that the requirement that resignations be inwriting was a valid one which was not attacked in thecomplaint or at the hearing. Moreover,the Board, ac-cording to the Local,citing the concurring opinion inMachinists Local 1327(Dalmo Victor),263 NLRB 984,992 fn.52 (1982),has held that a requirement that a res-ignation be in writing does not impose an unlawful re-striction on resignation within the scope or application ofthe holding inNeufeld Porsche-Audi,supra.Considering first the factual issue in Landgraf's situa-tion,I conclude initially that Landgraf did in fact leavethe message on Voechting's answering machine that hewas "quitting"the Union and "going back to work." Inreaching this conclusion I credit Landgraf over Voecht-ing.Landgraf exhibited that degree of uncertainty inrecall in his general testimony which could be expectedafter the passage of more than 2-1/2 years.Indeed, thoseuncertainties expressed in his overall testimony lends acertain amount of sincerity to, his testimony which con-trasts sharply with Voechting's certainty regarding theabsence of any messagefromLandgraf regarding hisquitting the Union. Voechting's certainties are all themore suspect,since he would have had little reason tonote or be concerned with an oral resignation at thetime. It would have been inconsequential based upon theUnion's present contention that a resignation must be inwriting to be effective.Moreover,the resignation wouldnot have been honored in any event in light of the out-standing prohibition at the time against resignationsduring a strike. Because Landgraf made two calls toVoechting's answering machine on December 1,7, 1985, itis clear he was making a determined'effort to communi-cate with the Union that is wholly consistent with thedetermination to "quit"the Union.Accordingly,and be-cause Landgraf impressed me in his demeanor as morepersuasive than Voechting,I credit Landgraf that be spe-cific lly left the message on Voecliting'smachine that hewas quitting the Union.Absent nonrestrictive provisions ou resignation proce-dures no special wording is necessary to establish a resig-nation so long as the intent of the member to resign ismade clear. SeeTelephone Traffic Union Local 212 (NewYork Telephone),278 NLRB 998 (1986);Machinists Local2045(EngleSignal),268 NLRB 635, 637 (1984). I con-clude then that absent a valid nonrestrictive procedurefor resignation Landgraf'smessage that he was quittingthe Union is legally sufficient to constitute a "resigna-tion," However, even if I were to find that Landgraf hadnot verbalized his desire to quit the Union I would nev-ertheless find that he communicated his desire in,thisregard in the message that he was returning to work forthe Company.Thisis because of Landgraf's uncontra- 54DECISIONSOF THE NATIONAL, LABOR RELATIONS BOARDdicted and credible testimony regarding a conversationwith Voechting in early December 1985. At that timeLandgraf told Voechting that he was getting desperateand was thinking about going back to work for the Com-pany.Voechting replied that that was not a good ideafor a young man like him to quit the Union and go backto work. It is clear then that Voechting equated goingback to work with quitting the Union. Therefore, a mes-sagefrom Landgraf only that hewas goingback to workconveyed to Voechting, Landgraf's intent to "quit" theUnion.I likewise credit Murphy's testimony that he left themessage on Voechting's answering machine that he toowas quitting theUnion.Murphy's testimonywasstraightforward and honestly delivered. That he indeedplaced a call to Voechting's number on May 30 was sub-stantiated byMurphy's home telephone bill showing atoll call to Voechting's number onthat date. There wasno reason apparent from the record for Murphy to com-municate with Voechting other than to inform him hewas quitting the Union. Since Murphy considered thematter sufficiently important to place the call in the firstinstance, it is unlikely he would have failed to leave themessage onVoechting'sansweringmachine as heclaimed.To theextentbothLandgraf andMurphy usedVoechting's answering machine as a device for commu-nicationwith the Local, I find such use effective andbinding upon the Union. The answering machine is adevice used by Voechting and the Union as a means ofbusiness communication. The answering machine waspaid for by the Local and it was attached to a phonelisted as the Union's business phone. Not only was itlisted in the public telephone books as the Union'snumber but Voechting in union newsletters had directedmembers to contact him at that number. Accordingly,Voechting and the Local, having established the phonenumber and the answering machine as a method forcommunicating with members and those with whom theUnion did business, I conclude a message left on Voecht-ing's answering machine was sufficientto put the Localon notice of the information contained in the messages. Ifthe messages were lost by some failure of the answeringmachine either initially in recording the message or in re-playing of the message, the Local nevertheless is legallychargeable with notice of the message. Cf.OilWorkersLocal 6-578 (Gordy's Inc.),238 NLRB 1227, 1229 (1978).Further, notice is chargeable to the Local as, of the timethe message could be received by the Local. Cf.Team-sters Local 439 (Tracy American Ready Mix),281 NLRB1232 (1986). It is clear here that Landgraf's message wasclearly available to Voechting on the evening of Decem-ber 17, even though Voechting did not consult his an-swering machine on that date.I find no merit to the Local's argument that Voechtinghad no authority to accept a resignation in the Local'sbehalf.Voechting in his position as business agent hadclear authority to negotiate and administer collective-bargaining agreements, and he thus had actual authorityto conduct the Union's business. His authority was sub-stantially greater than that of a stewards inTeamstersLocal 610 (Browning-Ferris Industries),264 NLRB 886(1982),whom the Board found had no authority toaccept resignations. There is no rational basis for con-cluding here that notice to Voechting was notice to theLocal on business matters but not on resignations. More-over, to the extent the constitutional provision required awritten resignation mailed only to the financial secretary-treasurer of the Local, it appears that the provision isunduly restrictive underNeufeld Porsche Audi,supra. Bylimiting to one individual the authority to receive resig-nationsRespondent elevates form over substance andcomplicates resignation procedures to the frustration ofstatutory rights of employees. Cf.AutoWorkers Local128 (Hobart Corp.),283 NLRB 1175 (1987), where theBoard held the failure to follow union rules on mail serv-ice in submitting a resignation did not invalidate a resig-nation actually received by the union. Cf. alsoElectricalWorkers IUE Local 441 (Phelps Dodge),281 NLRB 1008(1986).The Local's contention that the oral resignations herewere invalid because they were not in conformance withthe requirement of article 16, section 13, requiring thatthey be in writing has more surface appeal. As Adminis-trativeLaw Judge Richard Taplitz stated in dicta inBricklayers Local 17 (California Tile), 271NLRB 1571,1577 (1984):[A] requirement that resignations be in writing iscertainly a reasonable one. It promotes administra-tive efficiency and avoids the possibility of misun-derstandings. If proper notice were given, I believethat an official of the Union . . . could make such arequirement.Since the administrative law judge did not hinge hisdecision on the point noted above, it was not necessaryfor the Board to treat or pass upon this issue. It is truethat the concurring opinion of then Chairman Van deWater and Board Member Hunter inDalmo Victor,supra, clearly indicated that a requirement that a resigna-tion be in writing would not impose an unlawful "restric-tion" on resignations. However, the Board has not subse-quent toNeufeld Porsche-Audi,supra, which adopted thebroader underlying principle in the concurring opinion inDalmo Victor,supra, that "any restrictions" on union res-ignation is unlawful has not passed upon the legality of a"resignation in writing"requirement.In at least one casewhere the point has come up the Board has finessed thematter byassumingthe legality of the- requirement forthe purposes of that case but finding that it would notaffect the result in the case,See Telephone Traffic UnionLocal 212 (New York Telephone),278,NLRB 998 fn. 1(1986).In like manner, and without regard to whether theparties litigated the legality of a "written resignation" re-quirement herein, I find that it is not necessary to deter-minethe issue for it would not affect the results reachedin this case for three reasons. First, the requirement thatresignations be in writing is found in article 16,section13,which has already been found to contain overlybroad and unlawful restrictions on resignations, both initsoriginal version and as modified in August 1986.These overly broad restrictions on resignation deprive SHEET' METAL WORKERS LOCAL18 (ROHDE BROS.)55the narrower restriction requiring resignations in writingfrom having any independent vitality and validity. SeeBricklayers Local 17 (California Tile),supra at 1577;SheetMetal Workers 170 (Able Sheet Metal),225 NLRB 1178fn. 1 (1976). There was thus no valid extant provisions inthe International's constitution which would preclude theeffectivenessof oral resignations of Landgraf andMurphy.Secondly, the International and the Local were main-taining and giving effect to the unlawful and overlybroad restrictions on resignations in article 16, section 13,at the time Landgraf and Murphy submitted their oralresignations.Accordingly, even a fully delivered writtenresignation to the Union's financial secretary-treasurerwould not have been honored in light of the existing dis-pute between the Company and the Union. Thus, itwould have been a futile gesture for Landgraf andMurphy to submit written resignations. The law does notrequire futile ritual.Carpenters Local 1233 (Polk Con-struction),231NLRB 756, 761 (1977). Accordingly, the"in writing" requirement is not a bar to oral resignationunder the circumstances here. The Local argues, citingNew York Telephone,supra at fn. 2, that the futility doc-trine is inapplicable here because there was no objectivebasis for a claim that Landgraf or Murphy knew of theprovisions of the constitution and believed an attempt toresign would be futile.6 This argument is misplaced. InNew York Telephone,supra, which involved constructiveresignations, the futility doctrine did not apply becausethere was no showing that the employee-members whofailed to take any affirmative effort to resign were dis-suaded from such effort by the knowledge of the unlaw-fully broad restrictions on resignation. The instant casedoes not involve constructive resignations for here Ihave found that affirmative efforts to resign were madeby Landgraf and Murphy.Thirdly, and finally, neither Landgraf or Murphy wereever told of the existence of the requirements of article16, section 13, including the requirement that resigna-tions be in writing. The Respondents have the burden ofpersuasion' that Landgraf and Murphy were advised ofthe requirements of article 16, section 13, in this regard.OilWorkers Local 6-578 (Gordy's, Inc.),supra, 129-132(1978);AutoWorkers Local 1384 (Ex-Cell-O Corp.), 227NLRB 1045 (1977). It has not carried that burden here.Accordingly, because it has not been shown that Land-graf or Murphy had knowledge of the requirements thatthe resignation be in writing, the writing requirement inarticle 16, section 13, could not be lawfullyused againstthem evenassumingthat it otherwise constituted alawful requirement.California Tile,supra at 1577.Considering all of the above, I find that the oral resig-nations of Landgraf and Murphy were effective, thatthey were effective prior to their proceeding to work forRohde, that they were engaged in protective activityunder the Act, therefore, when they went to work forRohde, and that the Local's fining of them for workingfor Rohde constituted fines for postresignation conduct,and that by fining them for such conduct the Local inter-fered with their Section 7 rights in violation of Section8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1.Rohde Brothers, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Respondents, SheetMetalWorkers' InternationalAssociation, Local 18 and Sheet Metal Workers' Interna-tionalAssociation,AFL-CIO, are each labor organiza-tions within the meaning of Section 2(5) of the Act.3.Respondent Local No. 18 by enforcing the Interna-tional constitution prohibition on its members' right toresign from the Union unless they are in financial goodstanding and/or prohibiting resignation during the pend-ency of a strike or lockout, or when charges are contem-plated or preferred against employees, and by charging,trying, and fining employees including Landgraf andMurphy, who worked during the strike after they re-signed from Respondent, has violated Section 8(b)(1)(A)of the Act.4.Respondent International by maintaining in its con-stitution a prohibition on its members' right to resignfrom the Union unless they are members in financialgood standing has violated Section 8(b)(1)(A) of the Act.5.The foregoing violations of the Act described inparagraphs 3 and 4 above, constitute unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents engaged in certainunfair labor practices I recommend that they be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Local fined Landgraf andMurphy in violation of Section 8(b)(1)(A) of the Act, Ishall recommend that the Union be ordered to recind thefines, and if any portion of the fines have previouslybeen paid, Respondent Local 18 shall be required torefund that money with interest to be computed in themanner set forth inNew Horizons for the Retarded,283NLRB 1173 (1987).'It is further recommended that Local No. 18 be or-dered to remove from its files any reference to the un-lawful charges, trials, and fines of Landgraf and Murphyand notify them in writing that this has been done andthat the charges, trials, and fines will not be used againstthem in any way.The General Counsel argued herein that the order rel-ative to the fines imposed on Landgraf and Murphyshould be extended to all employee-members of theLocal similarly fined under the same constitutional provi-6It is interesting to note that in advancing this argument Local 18charges Landgraf and Murphy with the absence of knowledge of art. 16,sec. 13 requirements, while at the same time it apparently argues, withoutfactual basis, that they had knowledge of the "resignation in writing" re-quirement contained within the same provision."UnderNew Horizons,interest is computed at the "short-term Federalrate" for the underpaymentof taxes asset out in the 1986 amendment to26 U.S.C. § 6621. Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computedas inFlorida Steel Corp.,231NLRB 651 (1977) 56DECISIONSOF THE NATIONAL LABORRELATIONS BOARDsionsfound unlawful herein notwithstanding the absenceof any submitted evidence regardingsimilarsituated em-ployee-members. Such a remedy was found appropriateinNew York Telephone,supra at 1000, and accordingly,will be provided here but applicable only to the Localsince there was no evidence of other incidents of unlaw-ful fines by theInternational.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERA. Respondent, Sheet Metal Workers' InternationalAssociation,AFL-CIO, its officers,agents,and repre-sentatives, shall1.Cease and desist from(a)Maintainingin itsgoverning documents article 16,section 13, of the Constitution and Ritual to the extent itimposes restrictions on resignation of membership by thefollowing language:Any member in good standing who has paid alldues and financial obligations may sever his connec-tions by written resignation mail to the financialsecretary-treasurer of the local union with which heis affiliated by certified or registered mail.(b) In any like or related mannerrestrainingor coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Expunge from its governing documents those por-tions of article 16, section 13, of its Constitution andRitual cited in 1(a) above which restricts resignations.(b) Post at its headquarters and business offices and atthe business office and meeting halls of Local No. 18 andmail to all its other affiliated local unions for posting intheir business offices and meeting halls copies of the at-tached notice marked "Appendix A."9 Copies of thenotice on forms provided by the Regional Director forRegion 30, after being signed by the Respondent's au-thorized representative shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Mail to the Regional Director for Region 30 signedcopies of the notice for posting by Rohde Brothers, Inc.,if the Company be willing.8If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."(d)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.B.Respondent, SheetMetalWorkers' InternationalAssociation, Local 18, its officers, agents, and representa-tives, shall1.Cease and desist from(a)Maintaining or enforcing article 16, section 13, ofthe constitution and ritual to the extent that it imposesrestrictions on resignation from membership by the fol-lowing language:Any member in good standing who had paid alldues and financial obligations may sever his connec-tion by written resignation mailed to the financialsecretary-treasurer of the local union with which heis affiliated by certified or registered mail. Resigna-tion shall be effective upon receipt of notification inthe manner prescribed herein. No resignation shallbe accepted if offered in anticipation of chargesbeing preferred against him, during the pendancy[sic] of any such charges or during a strike or lock-out.(b)Coercing or restraining Peter Landgraf, JohnMurphy, and similarly situated employee-members whohave resigned from, and are no longer members of, Re-spondent Local No. 18 in the exercise of the rights guar-anteed them by Section 7 of the Act, by charging,trying, and fining them because of their postresignationconduct in working for Rohde Brothers, Inc., or anyother employer with whom Respondent Local No. 18has a labor dispute.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Expunge from its Constitutional and Ritual article16, section 13, as set forth above in 1(a).(b)Rescind the fines levied against Peter Landgraf,John Murphy, and any other employees similarly situat-ed because of their postresignation work for RohdeBrothers, Inc., or any other employer with whom LocalNo. 18 has a dispute and refund to them any moneysthey may have paid as a result of such fines, with inter-est.(c)Expunge all records of the internal charges, trials,and fines of Peter Landgraf, John Murphy, and anyother similarly situated employee performing postresigna-tionwork for Rohde Brothers, Inc., or any other em-ployer with whom the Union has a dispute and notifyeach of them in writing that this has been done.(d) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix B."110 Copiesof the notice, on forms provided by the Regional Direc-tor for Region 30, after being signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places, including all places10 See fn. 9 SHEET METAL WORKERS LOCAL18 (ROHDE BROS.)57where notices to members are customarily posted. Rea-sonable steps shall be taken to ensure that the notices arealtered, defaced, or covered by other material.(e)Mail to the Regional Director for Region 30 signedcopies of the notice for posting by Rohde Brothers, Inc.,if the Company be willing.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missedwith respect to any violation not specificallyfound above.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentextent it restricts resignation from membership by thefollowing provisions:Any member in good standing who had paid alldues and financial obligations may sever his connec-tions by written resignation mail to the financialsecretary-treasurer of the local union with which heis affiliated by certified or registered mail.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL expunge from our governing documentsthose portions of the Constitution and Ritual article 16,section 13, as set forth above, to the extent they imposerestrictions on resignations.SHEET METAL WORKERS'INTERNATIONALASSOCIATION,LOCAL No. 18, AFL-CIOThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT maintain in our governing documents,article 16, section 13, of the constitution and ritual to the